Citation Nr: 0106477	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Timelines of waiver request for loan guaranty indebtedness.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had post-Vietnam era service beginning in 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota.  The Committee denied the appellant's request for 
waiver of home loan indebtedness, and the appellant appealed 
that decision.  Thereafter, the case was transferred to the 
VA Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  As a result of the appellant's default on a VA-guaranteed 
home loan, a claim was paid to the noteholder under VA's loan 
guaranty obligation, and the resulting loss to the Government 
of $11,176 was charged as debt to the appellant.  

3.  By Certified Mail-Return Receipt Requested, VA's Debt 
Management Center sent the appellant a letter dated November 
25, 1997, informing him of the loan guaranty debt and his 
rights with respect to requesting a waiver of the debt; this 
notice was delivered to the appellant's address on December 
1, 1997.  

4.  In May 1999, VA received the appellant's request for 
waiver of the balance of his loan guaranty debt.  


CONCLUSION OF LAW

The appellant did not timely apply for waiver of recovery of 
his loan guaranty indebtedness in the original amount of 
$11,176.  38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. 
§ 1.964(e) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The appellant defaulted on a home loan guaranteed by VA, and 
VA was required under the home loan guaranty program to pay a 
claim on behalf of the appellant.  The appellant's resulting 
indebtedness to VA was $11,176.  

The record on appeal reflects that in a letter dated November 
25, 1997, the Debt Management Center informed the appellant 
of the debt and his rights with respect to requesting a 
waiver of the debt.  This notice was sent by Certified Mail-
Return Receipt Requested, and the signed receipt shows that 
it was received on December 1, 1997.  

In May 1999, VA received a request for waiver of indebtedness 
from the appellant.  He stated that he was unable to make 
regular payments due to financial hardship and requested that 
his account be written off or reduced to a sum that would 
enable him to continue to support his family and himself.  

Analysis

The appellant asserts that as a truck driver, his job 
responsibilities kept him away from home for long periods.  
He states that his wife assured him everything was "OK" 
with the house and that he never thought there was a problem 
with the loan until he was separated from his wife in October 
1998.  He states that he never received any correspondence 
from VA that she received.  He reports that it was only after 
he contacted a VA representative that he learned of the 
possibility of liquidation of the loan.  He acknowledges that 
he realizes that the time has lapsed but requests that the 
time limit be carefully considered because of his 
circumstances as a truck driver and the delays he has in 
receiving mail.  

The law provides that application for waiver of loan guaranty 
indebtedness must be made within one year after the date on 
which the debtor receives, by Certified Mail-Return Receipt 
requested, written notice from VA of the indebtedness.  The 
notice must include a statement of the right of the debtor to 
submit an application for a waiver of the indebtedness and a 
description of the procedures for submitting the application.  
If written notice is sent by means other than Certified Mail-
Return Receipt Requested, there is no time limit for filing a 
request for waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e).  Notice means 
written notice sent to a claimant at his latest address of 
record.  38 C.F.R. § 3.1 (2000).  

The Board acknowledges the appellant's contention that he did 
not receive actual notice of his home loan indebtedness 
before October 1998 when he and wife separated.  He does not, 
however, contend, nor does the evidence indicate, that VA's 
notice of indebtedness was sent to the wrong address.  
Further, he does not contend that he applied for a waiver 
prior to his letter that VA received in May 1999, and the 
record does not include any earlier correspondence from him 
that could be construed as a request for a waiver.  As the 
appellant's request for waiver was received more than a year 
after VA provided proper notice of his indebtedness by 
Certified Mail-Return Receipt requested, the Board must 
conclude that the appellant's request for waiver was not 
timely filed.  As the relevant facts are not in dispute, the 
law is dispositive of this case, and the appeal must be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appellant's request for waiver of loan guaranty 
indebtedness not having been timely filed, the appeal is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

